Citation Nr: 0836934	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability.

2.  Entitlement to an effective date earlier than December 
19, 2000, for the grant of service connection for arthritis 
of the right knee.

3.  Entitlement to an effective date earlier than December 
19, 2000, for the grant of service connection for arthritis 
of the left knee.

4.  Entitlement to an effective date earlier than December 
19, 2000, for the grant of service connection for instability 
of the right ankle.

5.  Entitlement to an effective date earlier than December 
19, 2000, for the grant of service connection for instability 
of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty as a 
cadet at the U.S. Military Academy from July 1981 to May 
1985.  See 38 U.S.C.A. § 101(21)(D).  Thereafter, she served 
on active duty from May 1985 to August 1994, and had 
subsequent service in the United States Army Reserves.  The 
matter of entitlement to an increased rating is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  This matter was before the Board in October 2007 when 
it was remanded for additional development.

The earlier effective date issues are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action is required 
on her part.


FINDINGS OF FACT

Throughout the appeal period, impairment due to the veteran's 
low back disability has most nearly approximated no more than 
slight limitation of motion with complaints of pain; 
limitation of thoracolumbar flexion to 60 degrees or less, of 
combined limitation of motion to 120 degrees or less, or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spine contour (from September 26, 2003) were 
not shown; separately ratable neurological symptoms were not 
shown; incapacitating episodes were not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected low 
back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5293 (2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising her right to appeal the rating assigned.  
Regardless, a June 2003 statement of the case (SOC) and 
February 2005 and May 2008 supplemental SOCs (SSOCs) properly 
provided the veteran notice of the criteria for rating low 
back disability, as well as further notice on the downstream 
issue of an increased initial rating, including of what the 
evidence showed, and why the current rating was assigned.  
The veteran has had ample opportunity to respond/supplement 
the record.  She is not prejudiced by this process; notably, 
she does not allege that notice in this case was less than 
adequate or that she is prejudiced by any notice deficiency.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  She did not identify any pertinent, outstanding 
treatment records.  See June 2008 statement.  The RO arranged 
for VA examinations in May 2001, April 2004 and January 2008.  
The veteran testified at hearings in November 2003 and July 
2007.  Evidentiary development is complete.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 10 percent rating if 
it is mild and a 20 percent rating if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, Code 
5295 (2003) and limitation of lumbar spine motion was rated 
under 38 C.F.R. § 4.71a, Code 5292 (2003).  Under the Code 
5295 criteria in effect prior to September 26, 2003, a 10 
percent rating is warranted if lumbosacral strain is 
manifested by characteristic pain on motion.  Lumbosacral 
strain warrants a 20 percent rating where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Code 5289 (2003).  Complete bony fixation (ankylosis) 
of the spine at an unfavorable angle with marked deformity 
and ankylosis of major joints or without other joint 
involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Code 5286 (2003).

Under the criteria effective September 26, 2003, 
spondylothisthesis or segmental instability, lumbosacral 
strain, and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (General Rating Formula, outlined 
below).  38 C.F.R. § 4.71a, Codes 5237, 5239 and 5242 (2007).  
Intervertebral disc syndrome is rated under the general 
formula for rating diseases and injuries of the spine or 
based on incapacitating episodes (outlined above), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 
(2007).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.
The veteran's service treatment records note that she 
sustained an injury to her back during a parachute accident 
while she was a cadet at the U.S. Military Academy.  The 
diagnosis was traumatic spondylosis.  

In December 2000, the veteran submitted a claim for service 
connection for (in pertinent part) a low back disability.  A 
May 2001 VA examination report notes the veteran's complaints 
of low back pain and stiffness.  She denied radiculopathy.  
She reported flare-ups once or twice a month lasting three to 
four days, and that during the flare-ups, she is still able 
to do things, but is very uncomfortable doing them.  
Examination revealed range of motion of the lumbar spine of: 
flexion to 90 degrees; extension to 30 degrees; and lateral 
flexion to 30 degrees bilaterally.  There were no obvious 
motor or sensory deficits noted on examination.  MRI revealed 
a central and left-sided broad-based disc protrusion at L4-5 
with no compression of the thecal sac but with mild left 
forminal encroachment and a central disc protrusion at L5-S1 
with no effect upon the thecal sac or neural foramina. 

A February 2002 rating decision granted service connection 
for traumatic spondylosis, L5-S1, with a 10 percent 
evaluation, effective December 19, 2000.  

An April 2004 VA examination report notes the veteran's 
complaints of back pain with radiation to the left side and 
hips.  She denied any numbness or radiation to the lower 
extremities.  She indicated that the pain was not constant.  
She denied using a brace or cane for ambulation; she denied 
any loss of bowel or bladder function.  She denied any 
periods of incapacitation requiring hospitalization or bed 
rest by a treating physician within the past year.  
Examination of the lumbar spine revealed that the veteran had 
a normal gait and normal curvature of the spine.  Range of 
motion was: flexion to 90 degrees with palpable spasm; 
extension to 30 degrees; and rotation to 30 degrees 
bilaterally.  Straight leg raising was negative bilaterally.  
Strength was 5/5 and equal bilaterally.  Deep tendon reflexes 
were 2+ and equal bilaterally in the patellar tendons.  There 
were no focal, motor, or sensory deficits.  In an August 2004 
addendum, the VA examiner noted that diagnoses from lumbar 
spine MRI were L4-5 and L5-S1 herniated nucleus pulposus.  

In a September 2007 letter, the veteran's private physician 
noted her current back problems and opined that she is 
limited to lifting 10 pounds on a regular basis and 25 pounds 
on an occasional basis, with limited twisting and bending of 
her lumbar spine.

On VA examination in January 2008, the veteran complained of 
low back pain, which she rated as a two or three on a scale 
of one to 10.  She reported worsening symptoms with activity 
and improvement with heat and medication.  She indicated that 
she was unable to sit or walk for longer than two hours, or 
stand for longer than 10 to 15 minutes.  She reported that 
she was working as a teacher.  She remained independent in 
activities of daily living.  She denied using any assistive 
devices to ambulate.  The veteran reported three flare-ups 
during the past year.  These flare-ups lasted two to five 
days and necessitated less physical activity as will as more 
time in bed or a recliner.  Examination of the spine revealed 
normal symmetry with no kyphosis, lordosis, or significant 
scoliosis.  Gait appeared normal.  Some mild tenderness to 
palpation was noted in the midline of the lumbar spine.  
There was no significant evidence of spasm or guarding.  
Range of motion was: flexion from 0 to 90 degrees with 
complaints of increased pain from 80 to 90 degrees; extension 
from 0 to 30 degrees with complaints of increased pain from 
20 to 30 degrees; lateral bending from 0 to 20 degrees 
bilaterally with complaints of increased pain from 20 to 30 
degrees; and rotation from 0 to 30 degrees bilaterally with 
no restriction from pain.  Sensory examination was intact for 
the lower extremities.  Motor strength was 5/5 for all major 
muscle groups in the lower extremities.  Deep tendon reflexes 
were 2+ bilaterally.  Straight leg raise test was negative 
bilaterally.  There was no evidence of clonus.  On repetitive 
motion testing there did not appear to be any significant 
increase in the veteran's pain,  fatigue, weakness, lack of 
endurance, or incoordination.  The final assessment was: L5-
S1 traumatic spondylolisthesis; and mild degenerative disc 
disease L4-5 and L5-S1 with no evidence of radiculopathy.  
After reviewing the veteran's claims file, the VA examiner 
characterized the veteran's disability as mild to moderate in 
severity.  He noted that there was no ankylosis of the spine.

For the period at issue, while the medical evidence does show 
muscle spasm on flexion on one occasion (April 2004 VA 
examination) the evidence does not show loss of lateral spine 
motion, listing of the whole spine, positive Goldthwaite's 
sign, marked limitation of forward bending or abnormal 
mobility on forced motion. The Board finds, therefore, that 
the criteria for a rating greater than 10 percent for 
lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion did not more nearly approximate moderate than slight.  
The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain was taken 
into consideration in the assignment of the 10 percent 
rating.  Thus, any functional impairment due to pain is 
contemplated by the current evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Code 5292.  Consequently, the medical 
evidence of record for the period of the appeal does not 
provide a basis for a rating greater than 10 percent under 
Code 5292.

In addition, the medical evidence shows that the veteran has 
retained substantial useful motion of her low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Codes 5286, 5289.

Regarding Code 5293, none of the evidence of record shows 
objective findings indicative of more than a mild level of 
intervertebral disc syndrome during any stage of the appeal 
period.  On examination, the veteran had a normal gait.  
Muscle spasm was noted on only one occasions (April 2004).  
Deep tendon reflexes were 2+ bilaterally and straight leg 
raising was negative.  There were no obvious motor or sensory 
deficits noted on examination in May 2001.  On April l2004 VA 
examination, the veteran denied any numbness or radiation of 
pain to the lower extremities.  There were no focal, motor, 
or sensory deficits noted on examination.  There were no 
neurological findings (to include radiation) on VA 
examination in January 2008.  In short, the evidence does not 
show that the veteran  suffered from severe disc disease with 
recurrent attacks  during any stage of the rating period, so 
a rating in excess  of 20 percent (i.e. 40 percent) under 
Code 5293 is not  warranted.  See Code 5293.

Moreover, as there have been no reported incapacitating 
episodes, a rating in excess of 10 percent on that basis 
under Code 5243 likewise is not warranted.  On May 2001 VA 
examination, the veteran reported that she was still able to 
function during flare-ups.  On April 2004 VA examination, the 
veteran denied any periods of incapacitation requiring 
hospitalization or bed rest by a treating physician within 
the past year.  On January 2008 VA examination, the veteran 
reported three flare-ups during the past year.  These flare-
ups lasted two to five days and necessitated less physical 
activity as will as more time in bed or a recliner.  There is 
no evidence that the veteran missed work on these occasions, 
or that any period of bed rest was prescribed by a physician 
(and thus they would not be "incapacitating episodes" as 
defined by regulation).  Hence, she is not entitled to a 20 
percent rating under these criteria.  See Code 5243.  

Furthermore, rating under the General Rating Formula (from 
the September 26, 2003 effective date for those criteria), it 
is not shown that at any time during the appeal period the 
veteran's low back disability was manifested by limitation of 
flexion to 60 degrees or less, limitation of combined 
thoracolumbar ranges of motion to 120 degrees or less, or 
muscle guarding severe enough to result in abnormal gait or 
spinal contour.  Consequently, the next higher (20 percent) 
rating under these criteria is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  While VA examinations have noted the veteran's 
reports that flare-ups cause increases pain and  limitation 
of motion, the rating assigned contemplates such degree of 
impairment.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).  Furthermore, neurological findings have 
been normal.  There is no other potentially applicable 
diagnostic code that provides for an increased evaluation for 
the veteran's service-connected low back disability at any 
point during the appeal period.  See Fenderson, supra.  

In summary, a rating in excess of 10 percent is not warranted 
under any applicable criteria.  The preponderance of the 
evidence is against this claim; hence, it must be denied.  
ORDER

A rating in excess of 10 percent for low back disability is 
denied.


REMAND

In a February 2008 rating decision, the RO granted service 
connection for instability of the right and left ankles and 
arthritis of the right and left knees.  The veteran submitted 
a statement expressing disagreement with the effective dates 
assigned by the decision within one year of the notice (in 
June 2008); no subsequent statement of the case (SOC) has 
been issued.  Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c)) 
and require further action.  It is noteworthy that these 
claims are not before the Board at this time and will only be 
before the Board if the veteran timely files a substantive 
appeal.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matters of entitlement to effectives 
date earlier than December 19, 2000, for 
the grants of service connection for 
instability of the right ankle, 
instability of the left ankle, arthritis 
of the right knee and arthritis of the 
left knee.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, these matters should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


